Case 1:18-cv-10767-.]|\/|F Document 29 Filed 03/08/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

------ X
DINo ANroLINl
Piaimirf, : L-Cv-lo'/'e? (JMF)
_V_ »
; CIvIL CASE
cHRJsToPHER & sEvENTH REALTY LLC, PATRlc 1 MA_N.
: AND sCHEDULING
Defendant(s). 1 ORDER
------ X

 

This Civil Casc Managernent Plan and Scheduling Order is submitted by the parties in
accordance With Fed. R. Civ. P. 26(f)(3).

l. All pai"£ies [consent l:l / do not consent to conducting all further proceedings
before a United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636(0).
The parties arc free to Withhold consent Without adverse substantive consequences [lfall
parties cohsent, the remaining Paragraphs should nat be completed lhsteaa', within three
(3) days of submitting this Proposecl Case Managemehi Plan ami Schea’ziling Order, the
parties shall submit to the Caui"t afully executed Notiee, Cohsent, and Referehce afa Cl'vil
Action to a Magisirate Judge, available at http:f/nvsd.uscouits.aov/illelforms/consent~to-

roceed-before-us-ma istrate-`ud e.]

 

 

2. The parties [have f have not | | | conferred pursuant to Fed. R. Civ. P. 26({).

3. Settlement discussions [have -v/ / have not l:l_] taken place.

4. [Ifapplicahle] Counsel have discussed an informal exchange of information in aid of early
settlement and have agreed upon disclosure ofthe following information Within
days/Weeks:

 

 

 

 

 

10.'221'201 8 Ve:'sion

 

Case 1:18-cv-10767-.]|\/|F Document 29 Filed 03/08/19 Page 2 of 6

5. Amended pleadings may not be filed and additional parties may not be joined except vvith
leave of the Court. Any motion to amend or to join additional parties shall be filed no later
than April 5, 2019 . [Absent exceptional circumstances a date not more than
thirty (30) days following the initial pretrial conference Any motion to amend or to join
additional parties filed after the deadline in this paragraph will be subject to the "good
cause ” standard in Fed. R. Civ. P. l6(b) (4) rather than the more lenient standards ofFed.
R. Civ. P. 15 and2l.]

6. lnitial disclosures pursuant to Fed. R. Civ. P. 26(a)(l) shall be completed no later than than
Maf€h 22, 2019 . [Absent exceptional circumstances a date not more than fourteen
(lrl) days following the initial pretrial conference.]

7. l_lfapplicable] "1`he plaintiff(s) shall provide HlPAA-compliant medical records release
authorizations to the defendant(s) no later than March 22, 2019 ,

8. Discovery

a. The parties are to conduct discovery in accordance vvith the Federal Rules of Civil
Procedure and the Local Rules of the Southern District ofNeW York.

h. All fact discovery shall be completed no later than luly 3, 2019 . [A date
not more than 120 days following the initial pretrial conference, unless the Courtjinds
that the case presents unique complexities or other exceptional circumstances.]

 

c. The parties agree that there [is / is no l:l_] need for expert discovery. If the
parties agree that there is no need for expert discovery, all discovery shall be completed
by the deadline for fact discovery, unless _ prior to that date _ a party files, and the
Court grants, a letter~motion seeking an extension for purposes of taking expert
discovery; any such motion should explain Why expert discovery has become necessary
and propose a schedule for such discovery. [H any party believes that there is a need for
expert discovery, the parties should complete Paragraph S(d).]

d. {_Dfapplicable] All expert discovery, including reports, production of underlying
documents, and depositions, shall be completed no later than August~é;»Z-Q»W . gi mci
[Absent exceptional circumstancesJ a date not more than 45 days from the date in
Paragraph 8(1)) (i.e., the completion of all fact discovery).]

e. The parties should not anticipate extensions of the deadlines for fact discovery and expert
discovery set forth in the foregoing Paragraphs. Relatedly, the parties should not make a
unilateral decision to stay or halt discovery (on the basis of settlement negotiations or
otherwise) in anticipation of an extension If something unforeseen arises, a party may
seek a limited extension of the foregoing deadlines by letter-motion filed on ECF. Any
such motion must be filed before the relevant deadline and must explain vvhy, despite the
parties’ due diligence, discovery could not be completed by the relevant deadline

will/2013 Version

Case 1:18-cv-10767-.]|\/|F Document 29 Filed 03/08/19 Page 3 of 6

9. interim Discovery Deadlines

a. Initial requests for production of documents shall be served by April 5, 2019
[Absent exceptional circumstances a date not more than thirty (30) days following the
initial pretrial conference.]

b. lnterrogatories pursuant to Rule 33.3(a) of the Local Civil Rules of the Southern District
ofNeW York shall be served by April 5, 2019 . [Absent exceptional
circumstances a date not more than thirty (30) days following the initial pretrial
conference.] No Rule 33.3(a) interrogatories need to be served With respect to
disclosures automatically required by Fed. R. Civ, P. 26(a).

 

c. Unless otherwise ordered by the Court, contention interrogatories pursuant to Rule
33.3(c) of the Local Civil Rules of the Southern District ofNew York must be served no
later than thirty (30) days before the close of discovery. No other interrogatories are
permitted except upon prior express permission of the Court.

d. Unless otherwise ordered by the Court, depositions of fact witnesses shall be completed
by the date set forth in Paragraph S(b).

i. Absent an agreement between the parties or an order from the Court, depositions
are not to be held until all parties have responded to initial requests for document
production

ii. There is no priority in deposition by reason of a party’s status as a plaintiff or a
defendant

iii. Absent an agreement between the parties or an order from the Court, non-party
depositions shall follow initial party depositions

e. Unless otherwise ordered by the Court, requests to admit shall be served by no later than
thirty (30) days before the close of discovery.

f. Any of the deadlines in Paragraphs 9(a) through 9(e) may be extended by the written
consent of all parties Without application to the Court, provided that all fact discovery is
completed by the date set forth in Paragraph S(b).

g. In the event that there is expert discovery, no later than thirty (30) days prior to the date
in Paragraph S(b) (i.e., the completion of all fact discovery), the parties shall meet and
confer on a schedule for expert disclosures including reports production of underlying
documents and depositions provided that (l) expert report(s) of the party with the
burden of proof shall be due before those of the opposing party’s expert(s); and (2) all
expert discovery shall be completed by the date set forth in Paragraph 8(0).

10. All motions and applications shall be governed by the Federal Rules of Civil Procedure, the
Local Rulcs of the Southern District of New York, and the Court’s lndividual Rules and

Practices (avaiiable at http:llnysd.uscourts.gov/judge/Furman).

101'221‘1013 Versinn

 

 

ll.

12.

13.

l4.

l5.

16.

Case 1:18-cv-10767-.]|\/|F Document 29 Filed 03/08/19 Page 4 of 6

In the case of discovery disputes, parties should follow Local Civil Rule 37.2 with the
following modifications Any party wishing to raise a discovery dispute With the Court must
first confer in good faith with the opposing party, in person or by telephonc, in an effort to
resolve the dispute lf this meet-and-confer process does not resolve the dispute, the party
shall, in accordance with the Court’s individual Rules and Practices in Civil Cases, promptly
file a letter-motion, no longer than three pages, explaining the nature of the dispute and
requesting an informal conference Any letter-motion seeking relief must include a
representation that the meet-and-confer process occurred and was unsuccessful. Any
opposition to a letter~motion seeking relief shall be filed as a letter, not to exceed three
pages, within three business days. Counsel should be prepared to discuss with the Court the
matters raised by such letters, as the Court will seek to resolve discovery disputes quickly,
by order, by conference, or by telephone Counsel should seek relief in accordance with
these procedures in a timely fashion; if a party waits until near the close of discovery to
raise an issue that could have been raised earlier, the party is unlikely to be granted the
relief that it seeks, let alone more time for discovery.

All counsel must meet in person for at least one hour to discuss settlement within fourteen
(l4) days following the close of fact discovery.

Absent good cause, the Court will not have summary judgment practice in a non-jury case.
Summary judgment motions, if applicable, and any motion to exclude the testimony of
experts pursuant to Rules 702-705 of the Federal Rules of Evidence and the Daubert v.
Merrell Dow Pharmaceuticals lnc., 509 U.S. 579 (1993), line of cases, are to be filed
within thirty (30) days of the close of fact or expert discovery (whichever is later). Unless
otherwise ordered by the Court, opposition to any such motion is to be filed two (2) weeks
after the motion is served on the opposing party, and a reply, if any, is to be filed one (1)
week after service of any opposition

Unless otherwise ordered by the Court, within thirty (30) days of the close of all discovery,
or, if a dispositive motion has been filed, within thirty (30) days of a decision on such
motion, the parties shall submit to the Court for its approval a Joint Pretrial Order prepared
in accordance with the Court’s lndividual Rules and Practices and Fed. R. Civ. P. 26(a)(3).
The parties shall also follow Paragraph 5 of the Court’s lndividual Rules and Practices for
Civil Cases, which identifies submissions that must be made at or before the time of the
Joint Pretrial Order, including any motions in limine.

If this action is to be tried before a jury, joint requests to charge,joint proposed verdict
forms, and joint proposed voir dire questions shall be filed on or before the Joint Pretrial
Order due date in accordance with the Court’s lndividual Rules and Practices. Jury

- instructions may not be submitted after the Joint Pretrial Order due date, unless they meet

the standard of Fed. R. Civ. P. 5 l(a)(2)(A). lf this action is to be tried to the Court,
proposed findings of fact and conclusions of law shall be filed on or before the uloint Pretrial
Order due date in accordance with the Court’s lndividual Rules and Practices.

Unless the Court orders otherwise for good cause shown, the parties shall be ready for trial
two weeks after the Joint Pretrial Order is filed.

lDl22i2018 Versiun

Case 1:18-cv-10767-.]|\/|F Document 29 Filed 03/08/19 Page 5 of 6

17. This case lis / is not DJ to be tried to ajury.

18. Counsel for the parties have conferred, and the present best estimate of the length of trial is
3 days.

 

19. Other issues to be addressed at the Initial Pretrial Conference, including those set forth' m
Fed. R. Civ. P. 26(t)(3), are set forth below.

 

 

 

 

TO BE FILLE]) IN BY THE COURT IF APPLICABLE:

shall tile a motion for/to no
later than .Any opposition shall be filed by
Any reply shall be filed by .At the time any reply ls due, the moving party
shall supply one courtesy hard copy of all motion papers by mail or hand delivery to the Court m
accordance with the Court’s lndividual Rules and Practices.

 

The parties shall contact the Chambers of the Magistrate Judge assigned to this case on or
before in order to schedule settlement discussions under his/her supervision in

or about

 

The parties shall file a joint letter by indicating whether they
would like the Court to refer the case to the assigned Magistrate Judge and/or the Court mediation
program for settlement purposes and, if so, approximately when they believe a settlement
conference should be held.

The next pretrial conference is scheduled for ibt ita l §§ 343 l‘} at
2;`\ l§ in Courtroom l 105 of the Thurgood Marshall Courthouse, 40 Centre Street, New

York, New York l0007.

Absent leave of Court, by Thursday of the week prior to any future conference, the
parties shall file on ECF ajcint letter, not to exceed three (3) pages, regarding the status of the case.
The letter should include the following information in separate paragraphs:

(l) A statement of all existing deadlines due dates, and/or cut-off dates;

(2) A brief description of any outstanding motions;

(3) A brief description ofthe status of discovery and of any additional discovery that needs to
be completed;

101'12.'20]8 Ve!sion

 

Case 1:18-cv-10767-.]I\/|F Document 29 Filed 03/08/19 Page 6 of 6

(4) A list of all prior settlement discussions, including the date, the parties involved, whether any
third-party (e.g., Magistrate Judge, mediator, etc.) was involved, and the approximate
duration of such discussions, if any;

(5) A statement of whether or how the Court could facilitate settlement of the case (for example,
through a(nother) settlement conference before the assigned Magistrate Judge or as part of the
Court’s Mediation Program);

(6) A statement of the anticipated length of trial and whether the case is to be tried to a jury;
(7) A statement of whether the parties anticipate filing motions for summary judgment; and

(8) Any other issue that the parties would like to address at the pretrial conference or any
information that the parties believe may assist the Court in advancing the case to settlement
or trial.

This Order may not be modified or the dates herein extended, except by further Order of this
Court for good cause shown. Fuither, the use of any alternative dispute resolution mechanism does
not stay or modify any date in this Order. lndeed, unless the Court orders otherwise, parties
engaged in settlement negotiations must proceed on parallel tracks, pursuing settlement and
conducting discovery simultaneously Parties should not assume that they will receive an extension
of an existing deadline if settlement negotiations fail.

Any application to modify or extend the dates herein (except as provided in Paragraph 9(£))
shall be made in a Written application in accordance with Court’s lndividual Rules and Practices for
Civil Cases and shall be made no fewer than two (2) business days prior to the expiration of the date
sought to be extended Absent exceptional circumstances, extensions will not be granted after
deadlines have already passed

SO ORDERED.

Dated: MWZ" 31 fing
New York, New Ycrk

 

 

nited States District Judge

i0!221'2018 Versian

